Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The IDS received on 5/28/20 and 10/09/20 has been entered and the references cited within, carefully considered.
Allowed Claims
Claims 1-21 are allowed.

During the search the examiner identified relevant prior art.  Specifically, Votaw (USPUB 20170331817) teaching user authentication with the use of authentication values, Aoshima (USPUB 20030110381) disclosing authentication with the authentication value and a count identifying the number of forward advancement and 
The closest prior art, Heer et al. discussing hop-by-hop authentication.

However, the cited above, as well as other discover prior art references fail to anticipate or fairly suggest the limitation of applicant’s independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.  As a result the claimed invention is considered to be in condition for allowance as being novel and non-obvious over prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Poltorak whose telephone number is (571) 272-3840.  The examiner can normally be reached from Monday through Thursday from 9:00 until 5:00, and every other Friday from 9:00 until 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-3839. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.
/PIOTR POLTORAK/Primary Examiner, Art Unit 2433